In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-17-00405-CV

MARY SHANNON GREEN, IN HER           §   On Appeal from the 352nd District
CAPACITY AS TRUSTEE OF THE E.G.          Court
SENTER, JR. TRUST 2-A; RICHARD B.
WILSON, JR., IN HIS CAPACITY AS
TRUSTEE OF THE E.G. SENTER, JR.
TRUST 2-B; SHANNON H. ARMSTRONG,
IN HER CAPACITY AS TRUSTEE OF THE
E.G. SENTER, JR. TRUST 3-A; AND
CAROL H. HOLDEN AND JOHN B.          §   of Tarrant County (352-284294-16)
HOLDEN, IN THEIR CAPACITIES AS CO-
TRUSTEES OF THE E.G. SENTER, JR.
TRUST 3-B, Appellants

V.

CHESAPEAKE EXPLORATION, L.L.C.,      §   December 13, 2018
CHESAPEAKE OPERATING, L.L.C.,
TOTAL E&P USA, INC., TOTAL E&P
USA REAL ESTATE, L.L.C., TOTAL
E&P USA BARNETT, L.L.C., PEEK
DEVELOPMENT, LLC, HENRY N.
PEEK, III AND JAMES CAMPBELL
COMPANY LLC, Appellees               §   Opinion by Justice Birdwell
                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell